Citation Nr: 0930898	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  97-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for residuals of a recurrent 
right shoulder dislocation from May 2, 1996 to April 12, 
1999?

2.  What evaluation is warranted for residuals of a recurrent 
right shoulder dislocation from April 13, 1999 to January 22, 
2004?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from August 1972 to June 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) in Newark, New Jersey, 
that granted service connection for residuals of a recurrent 
right shoulder dislocation and assigned a 20 percent 
evaluation, effective from May 2, 1996.  The Veteran, in 
pertinent part, appealed the rating assigned.

In April 1999, the Veteran testified during a hearing at the 
RO before a Veterans Law Judge who subsequently left the 
Board.  A transcript of that hearing is of record.

In August 1999, the Board granted a 30 percent rating for the 
shoulder disorder effective from May 2, 1996.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 1999 
Order, the Court vacated and remanded for further development 
that portion of the Board's decision that denied a rating in 
excess of 30 percent in accordance with instructions 
contained in a December 1999 Joint Motion for Remand 
submitted by the appellant and VA's General Counsel.

In August 2000, the Board remanded the Veteran's case to the 
RO for further development.  Thereafter, in October 2002, the 
Board, pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002), ordered further development by the Board's evidence 
development unit.  In August 2003, the case was remanded to 
the RO for further development.  The case was again remanded 
to the RO in October 2004.  Then, in an August 2006 rating 
decision, the Appeals Management Center, in Washington, D.C., 
assigned a 50 percent rating for the appellant's right 
shoulder disorder from January 23, 2004.

In a February 2007 decision, the Board denied the Veteran's 
claims.  He appealed, and in August 2008 the Court granted a 
Joint Motion for Remand vacating and remanding that part of 
the Board's decision that denied entitlement to an evaluation 
in excess of 30 percent for residuals of a recurrent right 
shoulder dislocation from May 2, 1996 to April 12, 1999; and 
an evaluation in excess of 40 percent for residuals of a 
recurrent right shoulder dislocation from April 13, 1999 to 
January 22, 2004.  A copy of the Court's Order in this matter 
has been placed in the claims file.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In February 2007, the Board denied entitlement to increased 
ratings for the Veteran's right shoulder disability from May 
1996 to April 1999, and from April 1999 to January 2004, 
respectively, based, in part on the absence of medical 
evidence of fibrous union of his right arm during the rating 
periods in question. 

Under Diagnostic Code 5202, a 30 percent rating is warranted 
with malunion with marked deformity or when there is 
recurrent dislocation at the scapulophumeral joint with 
frequent episodes and guarding of all arm movements.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2008).  A 50 percent 
rating is granted for fibrous union of the major arm.  A 60 
percent rating is granted when there is nonunion (false flail 
joint); and a maximum 80 percent rating is warranted when 
there is loss of head of the humerus (flail shoulder).  Id. 

In its October 2004 remand, the Board requested that the RO 
provide the Veteran with a VA examination and directed the 
examiner's attention to previously reported findings as to a 
supraspinatus tendon tear and flattening of the humeral head.  
At that time, the objective medical evidence of record 
included October 1998 x-rays of the right shoulder taken by 
VA that showed "severe glenohumeral joint osteoarthritis 
with extensive bony changes, particularly at the interior 
aspect of the glenohumeral joint, deformity of the humeral 
head" and April 2001 private x-rays that showed "deformity 
of the head of right humerous and of the glenoid fossa".  In 
its remand, the Board asked the VA examiner to address 
whether the Veteran showed "a loss of humeral head (flail 
shoulder), a nonunion (false flail joint), or fibrous union 
of the humerus?" 

The Veteran underwent VA examination in November 2005.  
According to that examination report, the examiner reviewed 
VA x-rays dated in October 2005, noted that they revealed 
"some evidence for a fibrous union of the [humerus with] no 
loss humeral head or false union", and said that there was 
also evidence for osteoarthritis. 

According to the 2008 Joint Motion for Remand, the 2005 VA 
examiner "failed to discuss" the October 1998 VA and April 
2001 private x-rays "as to whether such findings were 
evidence of impairment of the humerus, including fibrous 
union of the humerus".  As the remand instruction was not 
complied with, remand is necessary to comply with the mandate 
of the Court.  Stegall.

Hence, the case is REMANDED for the following action:

1.  The appellant's medical records should 
be forwarded for review by a VA 
orthopedist to determine the severity of 
his right shoulder disability from May 
1996 to April 1999, and from April 1999 to 
January 2004.  An examination should be 
scheduled only if deemed necessary by the 
orthopedist.  Based on a through review of 
the claims files and any examination 
findings, the physician examiner is to 
address the following:

*	The examiner should review the 
October 1998 VA x-ray report of 
the Veteran's right shoulder 
(showing "severe glenohumeral 
joint osteoarthritis with 
extensive bony changes, 
particularly at the interior 
aspect of the glenohumeral 
joint, deformity of the humeral 
head"); and April 2001 private 
x-ray report (showing 
"deformity of the head of the 
right [humerus] and of the 
glenoid fossa").  The examiner 
is requested to discuss whether 
such findings were evidence of 
impairment of the humerus, 
including fibrous union of the 
humerus. 

*	If the orthopedist can offer an 
opinion only by engaging in 
speculation, that fact must be 
noted and explained.  A 
rationale must be provided for 
all opinions expressed.

2.  The appellant should be advised in 
writing that it is his responsibility to 
report for any ordered VA examination, to 
cooperate with the development of his 
claims, and that the consequences for 
failure to report for any scheduled VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008). In the event that the 
appellant does not report for any ordered 
examination, documentation must be 
obtained that shows that notice scheduling 
the examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought is not granted, the appellant and 
his attorney should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

